EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Nicholas Ballor, Ph.D. on August 6, 2021.
The application has been amended as follows: 

In Claim 3, line 3, replace “exposed to a solution comprising 1,1,1,3,3,3-hexafluoro-2-propanol (HFP).” with --- added to a solution comprising polydioxanone (PDO) and 1,1,1,3,3,3-hexafluoro-2-propanol (HFP) and dissolved before electrospinning. ---.
In Claim 8, line 3, replace “exposed to a solution comprising 1,1,1,3,3,3-hexafluoro-2-propanol (HFP).” with --- added to a solution comprising polydioxanone (PDO) and 1,1,1,3,3,3-hexafluoro-2-propanol (HFP) and dissolved before electrospinning. ---.
In Claim 10, line 4, replace “exposed to a solution comprising 1,1,1,3,3,3-hexafluoro-2-propanol (HFP).” with --- added to a solution comprising polydioxanone (PDO) and 1,1,1,3,3,3-hexafluoro-2-propanol (HFP) and dissolved before electrospinning. ---. 
In Claim 14, lines 4-5, replace “exposed to a solution comprising 1,1,1,3,3,3-hexafluoro-2-propanol (HFP).” with --- added to a solution comprising 
In Claim 15, lines 3-4, replace “exposed to a solution comprising 1,1,1,3,3,3-hexafluoro-2-propanol (HFP).” with --- added to a solution comprising polydioxanone (PDO) and 1,1,1,3,3,3-hexafluoro-2-propanol (HFP) and dissolved before electrospinning. ---. 
In Claim 16, line 4, replace “exposed to a solution comprising 1,1,1,3,3,3-hexafluoro-2-propanol (HFP).” with --- added to a solution comprising polydioxanone (PDO) and 1,1,1,3,3,3-hexafluoro-2-propanol (HFP) and dissolved before electrospinning. ---. 
In Claim 17, lines 3-4, replace “exposed to a solution comprising 1,1,1,3,3,3-hexafluoro-2-propanol (HFP).” with --- added to a solution comprising polydioxanone (PDO) and 1,1,1,3,3,3-hexafluoro-2-propanol (HFP) and dissolved before electrospinning. ---. 

The Examiner’s amendment shown above is being made so as to make the meaning and scope of the claims definite. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Previous 103 rejection over Fetz et al (“Electrospun Template Architecture and Composition Regulate Neutrophil NETosis in Vitro and In Vivo”, Tissue Engineering & Regenerative Medicine International Society, Vol.23, Numbers 19 and 20, pg. 1054-1063) in view of Wagner et al (WO 2016/118476 A1) is hereby withdrawn.  In view of applicant’s amendment and  argument, it is the Examiner’s position that Bowlin’s 132 Declaration (filed on October 8, 2020) shows that it would not have been obvious to one skilled in the art to add Cl-amidine to Fetz’s electrospun polydioxanone template with a reasonable expectation of success when the Cl-amidine is being added to a solution comprising polydioxanone and 1,1,1,3,3,3-hexafluoro-2-propanol (HFP) and dissolved before the electrospinning process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 6, 2021